Richardson, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” consist of Samen and similar styled alimentary pastes containing eggs or egg products similar in all material respects to those the subject of Fujii Junichi Shoten, Ltd., et al. v. United States (54 Cust. Ct. 277, C.D. 2544), and that the items of merchandise marked “B” consist of Ramen and similar styled alimentary pastes, not containing eggs or egg products similar in all material respects to those the subject of Shirokiya, Incorporated, and American Customs Brokerage Company v. United States (54 Cust. Ct. 463, Abstract 69374), the claims of the plaintiffs were sustained.